Exhibit 10.1

Picture 3 [adms20160331ex101506eb1001.jpg]

 

March 25, 2016

 

 

Jennifer Rhodes

 

Dear Jennifer:

 

We are very excited to have you join Adamas Pharmaceuticals, Inc. (“the
Company”).  In this letter, I would like to set forth the terms and conditions
of your employment relationship with the Company.

 

Title and Responsibilities.  I am pleased to offer you the full-time position of
General Counsel working at our offices in Emeryville, CA.  Your position with
the Company, pursuant to the terms and conditions of this letter and
accompanying Confidential Information and Invention Assignment Agreement, will
commence on April 7, 2016.  You will initially report to me and your duties and
responsibilities include, but are not limited to, providing broad legal support
in execution and ongoing management of agreements/contracts, securities matters,
litigation, intellectual property, FDA and other regulatory agencies, human
resources, and general corporate matters.  Of course, the Company may change
your position, duties, and work location from time to time in its discretion. 

 

Compensation.  You will initially receive an annual base salary of $335,000.  
 Your salary will be paid periodically in accordance with normal Company payroll
practices and are subject to the usual required deductions and tax withholdings.
In addition to your salary, you will be eligible to participate in the Company’s
Bonus Plan, as described in the applicable Plan Document, pursuant to the terms
of this Plan.  The annual target bonus for your position is thirty percent (30%)
of your annual base salary, and any award would be based upon both the Company’s
achievement of its performance goals and your achievement of your personal goals
to be set with me. The actual award, if any, will be prorated from your date of
hire for your first year of employment and will be subject to the usual required
deductions and tax withholdings.  The Company may change your compensation and
benefits from time to time in its sole discretion.

 

Equity Awards.  In addition, subject to the approval of the Company’s Board of
Directors or its Compensation Committee, it will be recommended that as a
material inducement to you to accept this offer and to enter into employment
with the Company, it will be recommended that you be granted two equity awards,
each of which will be granted under, and be subject to the terms of, either the
Company’s 2014 Equity Incentive Plan, or the Company’s 2016 Inducement Plan
(each, the “Plan”).  The equity awards will be: (1) a stock option to purchase
67,500 shares of the Company’s common stock (the “Option”), and (2) an award of
11,250 Restricted Stock Units (the “RSU Award”).  The exercise price per share
of the Option will equal the fair market value of a share of Common Stock on the
date of grant, as determined by the Board of Directors or Compensation
Committee.  If approved, and provided that you remain in Continuous Service to
the Company on each date, 25% of the Option shares shall vest and become
exercisable on the one year anniversary of your employment commencement date and
an additional 1/48th of the Option shares shall vest and become exercisable on a
monthly basis thereafter over the following 36 months, as described in the
applicable Plan and your Option grant documents.   If approved, and provided
that you remain in Continuous Service to the Company on each date, 25% of the
shares under the RSU Award will vest annually, as described in the applicable
Plan and your RSU Award grant documents.

 







--------------------------------------------------------------------------------

 

Picture 2 [adms20160331ex101506eb1001.jpg]

 

Benefit Plans.  During your employment with the Company, you will be eligible to
participate in the employee benefit plans currently and hereafter maintained by
the Company of general applicability to other employees of the Company.  Details
about these benefits are provided in the Employee Handbook and Summary Plan
Descriptions, available for your review. Where a particular benefit is subject
to a formal plan (for example, medical insurance or life insurance), eligibility
to participate in and receive any particular benefit from the plan is governed
solely by the applicable plan document.  

 

Paid Time Off. As part of these benefits, you will be entitled to paid time off
(“PTO”) in accordance with the Company’s PTO policy as in effect from time to
time.  Currently, the Company offers full-time employees 21 days of PTO per
calendar year. 

 

Executive Severance Plan.  Given your position with the Company, you will
initially be eligible to participate in the Executive Severance Plan pursuant to
the terms of that Plan.  A copy of this Plan is enclosed with this letter.  

 

Company Policies and Confidential Information.  You will be expected to abide by
all Company rules and policies, and acknowledge in writing that you have read
and will comply with the Company’s Employee Handbook.  The Company considers the
protection of its confidential information, proprietary materials and goodwill
to be extremely important.  Consequently, as a condition of your employment with
the Company, you also are required to sign and fully comply with the
Confidential Information and Invention Assignment Agreement enclosed with this
letter.

 

Conflicting Outside Employment.  While employed by the Company, you may not work
as an employee or consultant of any other organization or engage in any other
activities which conflict or interfere with your employment obligations to the
Company, including working for a competitive organization, or undertaking any
activities that could create a conflict of interest.

 

At-Will Employment.  Your employment with the Company is “at-will,” which means
that either you or the Company may terminate your employment at any time, with
or without cause, and with or without advance notice.  No provision of this
offer letter or the accompanying Confidential Information and Invention
Assignment Agreement shall be construed to create an express or implied
employment contract, or a promise of employment for any specific period of
time.     

 

Authorization to Work.  This offer is conditioned upon the following:  (1) you
presenting sufficient evidence of your authorization to work in the United
States and your identity sufficient to allow the Company to complete the Form
I-9 required by law; (2) satisfactory completion of a background and reference
check; and (3) your signature on the Confidential Information and Invention
Agreement.  You agree to assist as needed and to complete any documentation at
the Company’s request to meet these conditions.

 

Integration, Modification and Governing Law.  This letter, together with your
Employee Confidential Information and Invention Agreement, forms the complete
and exclusive statement of your employment agreement with the Company.  It
supersedes any other agreements or promises made to you by anyone, whether oral
or written.  Changes in your employment terms, other than those changes
expressly reserved to the Company’s discretion in this letter, require a written
modification signed by an officer of the Company.  The unenforceability of any
provision of this agreement will not affect the validity or





1900 Powell St. Suite 750    Emeryville, CA 94608

Tel|510.450.3500   Fax|510.428.0519

www.adamaspharma.com

--------------------------------------------------------------------------------

 

Picture 2 [adms20160331ex101506eb1001.jpg]

 

enforceability of any other provision of the agreement.  This letter will be
governed by the laws of the state of California.

 

Please contact me at (510) 450-3502 if you have any questions.  I am happy to
welcome you to the Company, and I look forward to your participation in the
Company’s future success.  Please sign below to indicate your acceptance and
agreement to the terms set forth in this offer letter and return the signed
offer letter to your Human Resources Representative. 

 

This offer will expire on March 28, 2016, unless accepted by you in writing
prior to such date. 

 

Best regards,

 

 

/s/ Gregory T. Went

 

Gregory T. Went

Chief Executive Officer and Chairman

Adamas Pharmaceuticals, Inc.

 

Enclosures:

 

Confidential Information and Inventions Agreement

Executive Severance Plan

 

 

 

 

ACCEPTANCE OF EMPLOYMENT OFFER

 

 

I, Jennifer Rhodes, have read, understand, and accept employment on the terms
and conditions outlined in this letter agreement.  I am not relying on any
representations made to me by anyone other than as set forth above.

 

 

/s/ Jennifer Rhodes

 

Jennifer Rhodes

 

 

March 25, 2016

 

Date

 

1900 Powell St. Suite 750    Emeryville, CA 94608

Tel|510.450.3500   Fax|510.428.0519

www.adamaspharma.com

--------------------------------------------------------------------------------